Citation Nr: 0703408	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-16 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's entitlement to service connection for 
chronic tinea corporis claimed as the result of Agent Orange 
exposure.  

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the veteran's tinnitus, to include 
entitlement to a separate evaluation for each ear, is denied.  

3.  Entitlement to an increased disability evaluation for the 
veteran's lumbosacral spine disc syndrome with degenerative 
joint disease, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from April 1967 to November 
1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Chicago, Illinois, Regional Office (RO) which, in pertinent 
part, established service connection for tinnitus; assigned a 
10 percent evaluation for that disability; and denied an 
increased evaluation for the veteran's lumbosacral spine disc 
syndrome with degenerative joint disease.  In January 2004, 
the RO, in pertinent part, determined that new and material 
evidence had not been received to reopen the veteran's claim 
of entitlement to service connection for chronic tinea 
corporis claimed as the result of Agent Orange exposure.  In 
November 2004, the RO tacitly reopened the veteran's claim of 
entitlement to service connection for chronic tinea corporis 
claimed as the result of Agent Orange exposure.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected 
tinnitus.  In Fenderson v. West, 12 Vet. App. 119 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
addressed a similar appeal and directed that it was 
specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issue as entitlement to an initial evaluation 
in excess of 10 percent for the veteran's tinnitus, to 
include entitlement to a separate evaluation for each ear.  
The veteran is not prejudiced by such action.  The Board has 
not dismissed any issue and the law and regulations governing 
the evaluation of disabilities is the same regardless of how 
the issue is styled.  

The RO determined that new and material evidence had been 
received to reopen the veteran's claim of entitlement to 
service connection for chronic tinea corporis claimed as the 
result of Agent Orange exposure.  The Board is required to 
consider the question of whether new and material evidence 
has been received to reopen the veteran's claim without 
regard to the RO's determination in order to establish the 
Board's jurisdiction to address the underlying claim and to 
adjudicate the claim on a de novo basis.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The issues of service connection for chronic tinea corporis 
claimed as the result of Agent Orange exposure and an 
increased evaluation for the veteran's lumbosacral spine disc 
syndrome with degenerative joint disease are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  The Department of Veterans Affairs (VA) will notify the 
veteran if further action is required on his part.  


FINDINGS OF FACT

1.  In March 1994, the RO denied service connection for 
chronic tinea corporis claimed as the result of Agent Orange 
exposure.  The veteran was informed in writing of the adverse 
decision and his appellate rights in May 1994.  The veteran 
did not submit a notice of disagreement with the decision.  

2.  The documentation submitted since the March 1994 rating 
decision is relevant and probative of the issue at hand.  

3.  A 10 percent evaluation is currently in effect for the 
veteran's tinnitus.  The evaluation is the maximum schedular 
evaluation assignable for tinnitus.  


CONCLUSIONS OF LAW

1.  The March 1994 RO decision which denied service 
connection for chronic tinea 


corporis claimed as the result of Agent Orange exposure is 
final.  New and material evidence sufficient to reopen the 
veteran's claim of entitlement to service connection for 
chronic tinea corporis claimed as the result of Agent Orange 
exposure has been presented.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326(a), 20.1103 (2006).  

2.  An initial evaluation in excess of 10 percent and/or a 
separate compensable evaluation for each ear may not be 
assigned for tinnitus.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2002); §§ 3.102, 3.159, 3.326(a), 4.87, Diagnostic Code 6260 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's application to reopen his claim of entitlement to 
service connection for chronic tinea corporis claimed as the 
result of Agent Orange exposure and the initial evaluation of 
his tinnitus, the Board observes that the RO issued VCAA 
notices to the veteran in December 2002, July 2003, December 
2004, May 2005, and March 2006 which informed him of the 
evidence generally needed to support both an application to 
reopen a claim of entitlement to service connection and the 
assignment of an evaluation and effective date of an initial 
award of service connection; what actions he needed to 
undertake; and how the VA would assist him in developing his 
application and claim.  Such notice effectively informed him 
of the need to submit any relevant evidence in his 
possession.  

The VA has attempted to secure all relevant documentation.  
The veteran has been afforded several VA examinations for 
compensation purposes.  The examination reports are of 
record.  All relevant facts have been developed to the extent 
possible.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2006).  

In reviewing an application to reopen a claim of service 
connection, the Court has held that the VA must notify a 
veteran of the evidence and information that is necessary to 
both reopen his claim and to establish his entitlement to the 
underlying claim for the benefit sought.  Kent v. Nicholson, 
20 Vet.App. 1 (2006).  In the instant appeal, the veteran was 
not informed of the specific evidence necessary to reopen his 
claim of service connection for chronic tinea corporis 
claimed as the result of Agent Orange exposure.  

Notwithstanding the deficient notice given the veteran, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision as to the 
issues of whether new and material evidence has been received 
to reopen his claim of entitlement to service connection for 
chronic tinea corporis claimed as the result of Agent Orange 
exposure given the favorable resolution below.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

In addressing the initial evaluation of the veteran's 
tinnitus, the Board observes that the statutory and 
regulatory provisions pertaining to the VA's duty to notify 
and to assist do not apply to a claim if resolution of that 
claim is based solely on statutory interpretation rather than 
consideration of the factual evidence.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  Resolution of the 
veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
evaluations for tinnitus.  As will be discussed below, the 
Board finds that the veteran is in receipt of the maximum 
evaluation available for tinnitus under the applicable rating 
criteria.  Furthermore, regardless of whether the veteran's 
tinnitus is perceived as unilateral or bilateral, the outcome 
of this appeal does not change.  As no reasonable possibility 
exists that would aid in substantiating this claim, any 
deficiencies of VCAA notice or assistance are rendered moot.  
38 U.S.C.A. § 5103A (West 2002); Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).  

II.  Tinea Corporis

Generally, absent the filing of a notice of disagreement 
(NOD) within one year of the date of mailing of the 
notification of the initial review and determination of a 
veteran's claim and the subsequent filing of a timely 
substantive appeal, a rating determination is final and is 
not subject to revision upon the same factual basis except 
upon a finding of clear and unmistakable error.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.300, 
20.1103 (2006).  

A.  Prior RO Decision

In March 1994, the RO denied service connection for chronic 
tinea corporis claimed as the result of Agent Orange exposure 
upon its determination that: the claimed disorder was 
initially manifested many years after service separation; was 
not etiologically related to the veteran's inservice "jungle 
rot" of the buttocks; and had not been associated with the 
veteran's alleged Agent Orange exposure in the Republic of 
Vietnam.  In May 1994, the veteran was informed in writing of 
the adverse decisions and his appellate rights.  The veteran 
did not submit a NOD.  

The evidence considered by the RO in formulating its March 
1994 rating decision may be briefly summarized.  The 
veteran's service medical records state that he was treated 
for "jungle rot" of the buttocks in December 1967 while in 
the Republic of Vietnam.  The veteran's service personnel 
records convey that he served in the Republic of Vietnam.  VA 
clinical documentation dated between 1969 and 1986 indicate 
that the veteran suffered from bilateral lower extremity 
venous stasis dermatitis and ulceration associated with his 
service-connected left leg and right leg thrombophlebitis.  A 
December 1985 VA hospital summary notes that the veteran was 
diagnosed with a "history of exposure to Agent Orange" and 
"questionable fungal infection of the hands."  A February 
1986 VA hospital summary notes that the veteran was diagnosed 
with tinea corporis.  

B.  New and Material Evidence 

Title 38 of the Code of Federal Regulations (2006) states, in 
pertinent part, that:
New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the March 1994 RO decision 
denying service connection for chronic tinea corporis claimed 
as the result of Agent Orange exposure consists of VA 
clinical and examination documentation and written statements 
from the veteran.  In a June 2003 written statement and his 
April 2004 NOD, the veteran advanced that he experienced a 
chronic skin rash due to Agent Orange exposure which became 
manifest every spring; he had been treated for the claimed 
skin disorder at the Hines VA Medical Center with ultraviolet 
light and a prescribed ointments; and currently treated 
himself whenever the rash appeared due his difficulty 
traveling to Chicago, Illinois.  The veteran clarified that 
he continued to get rashes all over his body.  

The Board finds that the veteran's written statements, when 
considered with previous evidence of record, constitute new 
and material evidence in that they are of such significance 
that they must be addressed in order to fairly decide the 
merits of the veteran's claim.  As new and material evidence 
has been received, the veteran's claim of entitlement to 
service connection for chronic tinea corporis claimed as the 
result of Agent Orange exposure is reopened.  


III.  Tinnitus

A.  Historical Review

The report of a January 2003 VA examination for compensation 
purposes states that the veteran was complained of chronic 
tinnitus.  In March 2003, the RO established service 
connection for tinnitus and assigned a 10 percent evaluation 
for that disability.  

B.  Increased/Separate Compensable Evaluations

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  Prior to June 13, 
2003, recurrent tinnitus warranted a 10 percent evaluation.  
38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).  

On June 13, 2003, the Secretary of the VA amended the 
provisions of 38 C.F.R. § 4.87.  The amended regulation 
clarifies that recurrent tinnitus warrants a 10 percent 
evaluation.  Only a single evaluation is to be assigned for 
recurrent tinnitus no matter whether the sound is perceived 
in one ear, both ears, or in the head.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2006).  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
held that the version of 38 C.F.R. § 4.87, Diagnostic Code 
6260 in effect prior to June 13, 2003, required the 
assignment of separate compensable evaluation for each ear.  
In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit held that the Court erred in not deferring to 
the VA's interpretation of 38 C.F.R. §§ 4.25(b), 4.87, 
Diagnostic Code 6260, which directed the assignment of a 
single evaluation for tinnitus regardless of whether the 
disability was unilateral or bilateral in nature.  
In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10 percent for 
tinnitus.  Therefore, the veteran's claim for initial 
evaluation in excess of 10 percent and/or separate 10 percent 
evaluations for each ear for his service-connected tinnitus 
must be denied under Diagnostic Code 6260, as in effect both 
prior and subsequent to June 13, 2003.  On this point, the 
denial of the veteran's claim is based on a lack of 
entitlement under the law.  The law, in particular the 
regulation governing schedular evaluation of tinnitus, is 
dispositive of the claim.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

The Board notes that the veteran does not argue, and the 
evidence does not suggest, that symptoms attributable to 
tinnitus would be more appropriately evaluated under any 
alternate diagnostic code.  There is neither evidence nor 
argument that tinnitus manifests in symptoms other than 
ringing in the ear or that such results in unusual disability 
to render impracticable application of the Rating Schedule.  
Thus, the Board finds no basis upon which to assign a higher 
disability evaluation despite consideration of the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2006), to include 38 C.F.R. § 3.321(b)(1) (2006).


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for chronic tinea corporis claimed as 
the result of Agent Orange exposure is granted.  

An initial evaluation in excess of 10 percent for the 
veteran's tinnitus, to include entitlement to a separate 
evaluation for each ear, is denied.  


REMAND

In light of its reopening above, the veteran's claim of 
entitlement to service 


connection for chronic tinea corporis claimed as the result 
of Agent Orange exposure is to be determined following a de 
novo review of the entire record.  

The veteran asserts that he sustained chronic tinea corporis 
either as the result of being thrown into parasitic-ridden 
water by the explosion of an enemy rocket during combat or 
his presumed Agent Orange exposure in the Republic of 
Vietnam.  In his June 2003 written statement and his April 
2004 NOD, the veteran advanced that he was treated for the 
claimed disorder with ultraviolet light and prescribed 
ointments at the Hines VA Medical Center.  While the February 
1986 VA hospital summary and associated treatment records 
reflecting that the veteran was diagnosed with and treated 
for tinea corporis are of record, clinical documentation of 
the cited subsequent treatment, if any, is not of record.  
The VA should obtain all relevant VA and private treatment 
records which could potentially be helpful in resolving the 
veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  

The report of a January 2003 VA examination for compensation 
purposes states that "the veteran is wheelchair bound and 
unable to cooperate in obtaining measurements of range of 
motions of the lumbosacral spine."  VA clinical 
documentation dated in June 2003, August 2003, and March 2006 
indicate that the veteran was not wheelchair-bound and 
occasionally used prosthetics and crutches for ambulation.  
The veteran has not been afforded a recent VA examination for 
compensation purposes which addresses the lumbosacral spine 
and the limitation of motion thereof.  The VA's statutory 
duty to assist the veteran includes the duty to conduct a 
thorough and contemporaneous examination so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The 
Board finds that further VA examination for compensation 
purposes would be helpful in resolving the issues raised by 
the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2006) are fully met.  

2.  Then contact the veteran and request 
that he provide information as to all 
treatment of his claimed chronic tinea 
corporis and service-connected 
lumbosacral spine disability including 
the names and addresses of all health 
care providers.  Upon receipt of the 
requested information and the appropriate 
releases, the RO should contact all 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran, 
not already of record, for incorporation 
into the claims files.  

3.  Then request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment at the Hines VA 
Medical Center, not already of record, be 
forwarded for incorporation into the 
record.  

4.  Then schedule the veteran for a VA 
examination(s) for compensation purposes 
in order to determine the existence and 
etiology of his claimed chronic tinea 
corporis and current nature and severity 
of his service-connected lumbosacral 
spine disc syndrome with degenerative 
joint disease.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examiner or examiners should specifically 
state whether the veteran has chronic 
tinea corporis.  

The examiner or examiners should identify 
the limitation of activity imposed by the 
veteran's service-connected lumbosacral 
spine disc syndrome with degenerative 
joint disease with a full description of 
the effect of the disability upon his 
ordinary activities.  If lumbosacral 
spine motion measurements cannot be 
clinically obtained, the examiner or 
examiners should specifically state that 
fact and the reason why such findings are 
unavailable.  The examiner or examiners 
should fully describe any weakened 
movement, excess fatigability, and 
incoordination present.  Determinations 
on whether the veteran exhibits pain with 
use of his lumbosacral spine should be 
noted and described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  

If chronic tinea corporis is diagnosed, 
the examiner or examiners should advance 
an opinion as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent); at least as 
likely as not (i.e., probability of 50 
percent); or less likely than not (i.e., 
probability less than 50 percent) that 
the diagnosed disability had its onset 
during active service or is etiologically 
related to the veteran's active service; 
and/or is etiologically related to and/or 
is chronically worsened due to his 
service-connected disabilities.  

Send the claims folders to the examiner 
or examiners for review.  The examination 
report should specifically state that 
such a review was conducted.  

5.  Then adjudicate the issue of service 
connection for chronic tinea corporis 
claimed as the result of Agent Orange 
exposure on a de novo basis and 
readjudicate the issue of an increased 
evaluation for the veteran's lumbosacral 
spine disc syndrome with degenerative 
joint disease with express consideration 
of the provisions of 38 U.S.C.A. § 1154 
(West 2002) and 38 C.F.R. § 3.310(a) 
(2006).  If the benefits sought on appeal 
remain denied, the veteran should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable 
law and regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


